Citation Nr: 0909203	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, including as secondary to a service-connected left 
knee condition.  

2.  Entitlement to service connection for a right knee 
condition, including as secondary to a service-connected left 
knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the above claims. 

The issue of entitlement to service connection for a low back 
condition, including as secondary to a service connected left 
knee condition, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
right knee condition was not present in service or until many 
years after and is not related to service or to an incident 
of service origin, including his service-connected left knee 
condition.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
condition, including as secondary to a service-connected left 
knee condition, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and private treatment records, and provided 
him with a VA examination.  There is no indication that the 
Veteran has sought VA treatment for a right knee condition, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
right knee condition, (i.e., mild patellofemoral arthritis 
and mild medial compartment arthritis with a possible medial 
meniscus tear) is causally related to his service-connected 
left knee condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding 
in Allen, which relates to secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 38 C.F.R. 
§ 3.310(b) (2008).  The amendment essentially requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to service connection on a direct basis, the 
evidence of record does not show that the Veteran's right 
knee condition had its onset during active service or is 
otherwise related to service.  Service treatment records are 
negative for treatment for a right knee condition and the 
Veteran does not contend otherwise.  Further, the evidence of 
record reveals that the Veteran was not diagnosed with a 
right knee condition until June 1998, almost 30 years 
following separation from service, and no competent medical 
opinion has linked this condition to his military service.  
Additionally, because there is no evidence that the Veteran 
was diagnosed as having right knee arthritis within one year 
of his discharge from active duty, presumptive service 
connection as a chronic disease under 38 C.F.R. § 3.309(a) is 
not warranted.  

In regard to service connection as secondary to the Veteran's 
service-connected left knee condition, because it is 
undisputed that service connection is in effect for a left 
knee condition and that the Veteran currently has a right 
knee condition, the Board will focus on the evidence that 
pertains to whether his right knee condition is related to 
his service-connected disability.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

In October 2007, the Veteran was provided with a VA 
examination of his right knee.  At the outset of the 
examination report, the examiner indicated that he had 
reviewed the Veteran's claims folder.  After discussing his 
pertinent history and the findings of his physical 
examination, the examiner diagnosed the Veteran as having 
osteoarthritis of the right knee with a bucket-handle tear of 
the medical meniscus.  The examiner also opined that it was 
less likely than not that the Veteran's right knee condition 
was a result of his left knee injury since there was no 
documentation of an injury while he was in service or 
evidence that he had problems with his right knee until after 
a post-service injury to his right leg.  In this regard, the 
examiner noted that the Veteran broke his right tibia and 
fibula in a 1991 motorcycle accident, did not have right knee 
problems until approximately 1994, and did not seek treatment 
for his right knee until 1998, when an x-ray revealed 
patellofemoral arthritis.  

Because the assessment of the October 2007 VA examiner is the 
only competent medical evidence addressing whether the 
Veteran's right knee condition is related to service or to 
his service-connected left knee condition, the Board finds 
that the preponderance of the evidence is against the claim 
and thus service connection for the Veteran's right knee 
condition must be denied.  

In reaching this conclusion, the Board does not question the 
sincerity of the Veteran's conviction that his right knee 
condition is related to service or his service-connected left 
knee condition.  However, as a lay person, he is not 
competent to establish a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
shows that the Veteran's right knee condition is not related 
to service or to an incident of service origin, including as 
a result of his service-connected left knee condition, 
service connection for this condition must be denied.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a right knee condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the Veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection for a right knee condition, including as 
secondary to a left knee condition, is denied.  


REMAND

The Veteran essentially contends that his low back condition 
was caused or aggravated by service, or by his service-
connected left knee condition. 

The Board notes that, contrary to the RO's May 2005 and 
August 2006 finding that the Veteran's service treatment 
records are silent for complaints, treatment, or findings of 
any low back pain, there are several service treatment 
entries showing back pain and back treatment.  The Veteran's 
service treatment records indicate that, in November 1969, he 
submitted an April 1967 hospital record for medical board 
consideration indicating that he had pre-existing injuries to 
his lumbosacral spine, including a lifting injury in the 
summer of 1966, a wrestling injury in the winter of 1967, and 
an injury when he had been thrown from a horse that week.  
The April 1967 physician reported that there was no 
spondylosis and the Veteran's interspaces all appeared 
normal, although x-rays suggested some interspace narrowing 
at L4.  Additionally, treatment records dated in November 
1969 reflect that the Veteran had spondylosis by history and 
x-ray, and noted the Veteran's complaints of back pain with a 
history of spondylosis.  Finally, an April 1970 treatment 
record indicates that he had low back pain for the past month 
and a May 1970 treatment record notes his report of low back 
pain for the past 5 years.  

The post-service evidence, dated since August 1991, indicates 
that the Veteran has been diagnosed as having numerous low 
back problems, including herniated discs at L2 to L3; 
impingement of the left L-3 nerve root; disc degeneration at 
the T12 to L2; disc degeneration involving L4 to L5 and L1 to 
L2 with small hypertrophic bone spurs; disc space narrowing 
at L1 to L2, L4 to L5, and L5 to S1 with mild to moderate 
disco-vertebral degenerative changes; back spasm; acute 
severe lumbar pain; and lumbar strain with right leg 
radiculopathy.  The post-service treatment records also 
indicate that the Veteran was involved in a motor vehicle 
accident in October 1990, when he reported having a back 
injury 8 or 9 years prior, and that the Veteran has reported 
having recurrent back pain since the 1990 accident.  

In October 2007, the Veteran underwent a VA examination.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the lumbar spine with an L-5 to S1 disc protrusion 
and impingement on the S1 nerve root.  Upon a review of the 
record, the examiner noted that there was evidence of back 
pain beginning in 1981 or 1982, the Veteran was involved in a 
motor vehicle accident in 1990, the Veteran had an injury at 
work in 1991, and a 2003 magnetic resonance image (MRI) 
showed multilevel herniated nucleus pulposus.  The examiner 
also noted the Veteran's reports of having had back spasms 
for years for which he had been treated with steroids.  The 
Veteran reported at the examination that he had a fractured 
thoracic vertebra when he was a child, which healed and had 
not caused him any problems.  Based on this evidence, the 
examiner provided the opinion that it was unlikely that the 
Veteran's current back condition was secondary to his left 
knee injury, and more likely that it was secondary to his 
post-service motor vehicle accident.  

The Board notes that the October 2007 examiner only provided 
an opinion as to whether the Veteran's low back condition was 
secondary to his service-connected left knee condition, and 
in doing so, did not consider the Veteran's in-service 
complaints of low back pain and treatment for spondylosis.  
As such, because the examiner failed to acknowledge the 
Veteran's in-service treatment and did not provide an opinion 
as to aggravation of a pre-existing condition or service 
connection on a direct basis, the examination report is not 
adequate for rating purposes, and this matter must be 
remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that when the Secretary undertakes to 
provide a medical examination or obtain a medical opinion, he 
must ensure that the examiner providing the report or opinion 
is fully cognizant of the claimant's past medical history); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(stating that a thorough and contemporaneous medical 
examination is one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); see also 38 
C.F.R. § 4.2 (2008) (if the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any low back disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any low back disability 
found to be present existed prior to 
service.  If the examiner concludes 
that a low back disability existed 
prior to service, the examiner should 
indicate the likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a low back disability that did 
not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's in-service treatment for 
low back pain and spondylosis.  The 
rationale for all opinions expressed 
should be set forth in a legible 
report.

2.  Then, the AMC should adjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the Veteran a Supplemental 
Statement of the Case and provide him 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


